Citation Nr: 0633113	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability. 

2.  Entitlement to service connection for a right hip 
disability. 

3.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2006, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The veteran testified that he filed a claim for disability 
benefits in 1951 and that the claim was unadjudicated.  This 
issue is referred to the RO for development and adjudication.


FINDINGS OF FACT

1.  The veteran's right foot disability is not shown to be 
related to service.

2.  The veteran's right hip disability is not shown to be 
related to service.

3.  The veteran's neck disability is not shown to be related 
to service.




CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a June 2003 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claims.  He was also notified of 
the type of evidence necessary to establish disability 
ratings and  effective dates for the disabilities on appeal 
as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  The veteran has requested that ship's log be 
obtained, but the Board finds that this is unnecessary.  The 
Board has determined that the veteran's testimony regarding a 
fall down a ladder in service is credible and that the 
veteran was injured in service during that fall.  In light of 
this determination, there is no need for the ship's logs 
since the only remaining issue is whether or not the 
veteran's current disabilities are related to the injuries in 
service.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.

Analysis

The veteran asserts that he sustained his current 
disabilities while in service.  He contends while onboard 
ship, he fell down a ladder.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2006).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2006).  

The veteran was injured in a fall down a ladder in service.  
The veteran's separation examination was negative for any 
finding of a right foot, right hip, or neck disability.

Private treatment records show that the veteran has 
complained of neck and back pain.  Dr. Andrew Maser's letter 
dated in March 2002 does not suggest any etiology for neck 
pain.    Records from Dr. Craig Stemmer dated in 1994 
indicate the veteran had treatment for a low back disability 
but no indication of a hip disability and no etiology was 
noted.  The veteran submitted a statement from Dr. L. Nathan 
Fellow dated in April 1989 that Dr. Fellow had been treating 
the veteran for a chronic intermittent upper back syndrome 
since 1985.  There was no etiology noted.

There are no private or VA medical records showing treatment 
for a right hip disability or for a right foot disability.

The veteran testified that he injured his right foot, right 
hip and his neck when he fell down a ladder on board ship 
during service.  He also injured his right shoulder, and has 
already been granted service connection for a right shoulder 
disability.  He testified that these injuries have been 
bothering him since he left service although he only has 
medical treatment records  beginning in 1985.  He did testify 
that he was treated in service by Dr. Leggett but that Dr. 
Leggett no longer has any memory of the incident in service 
due to Alzheimer's disease.

The veteran was provided a VA examination in May 2006.  The 
veteran complained of pain in his neck and right hip, but 
denied any symptoms of his right foot.  The neck pain is 
caused by activity andhe does not take any medication for it.  
His hip pain is caused by long sitting or long walking and he 
takes aspirin as needed.  On examination ther was evidence of 
a fungus infection of the right foot.  The examiner diagnosed 
the veteran with a cervical spine strain, a right hip strain, 
and dermatophytosis of the right foot.  The examiner stated 
that these disabilities could not be related to service 
without resorting to speculation.  Given the length of time 
since the injuries, and the lack of a history of treatment 
until many years after service, there is no basis for the 
examiner to determine that the disabilities are related to 
service.  The veteran believes that his right foot, right 
hip, and neck disabilities are related to service, but as a 
lay person, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no indication in the medical 
records of a link to service for the veteran's right foot, 
right hip, and neck disabilities and therefore, the Board 
finds that service connection is not warranted.  The 
preponderance of the evidence is against the veteran's claim 
and service connection for these disabilities is denied.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence as 
discussed above favors a denial of the claim and there is no 
doubt to be resolved in the veteran's favor.












ORDER

Service connection for a right foot disability is denied. 

Service connection for a right hip disability is denied. 

Service connection for a neck disability is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


